Case 2:20-cv-02007-SHM-dkv Document 9 Filed 01/07/20 Page 1 of 2                    PageID 3293



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TENNESSEE
                                           MEMPHIS

AMERICAN CLOTHING EXPRESS, INC.                       )
D/B/A ALLURE BRIDALS AND JUSTIN                       )
ALEXANDER, INC.,                                      )
                                                      ) No. 2:20-cv-02007-SHM-dkv
                   Plaintiffs,                        )
                                                      )
                                                      )
vs.
                                                      )
                                                      )
CLOUDFLARE, INC. AND DOES 1-200,                      )
INCLUSIVE,                                            )
                                                      )
                   Defendants.
                                                      )
 PLAINTIFF AMERICAN CLOTHING EXPRESS, INC.’S CORPORATE DISCLOSURE
                           STATEMENT

         Plaintiff American Clothing Express, Inc. d/b/a Allure Bridals (“Allure”), by and through

its undersigned counsel, and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, hereby

submits this Corporate Disclosure Statement. Allure is a corporation organized under the laws of

Tennessee. It does not have a parent corporation, it is not a publicly traded company, and a

publicly traded company does not own 10% or more of its stock or shares.

                                                    Respectfully submitted,

                                                    /s/ Nicole D. Berkowitz
                                                    Grady M. Garrison (TN #8097)
                                                    Nicole D. Berkowitz (TN #35046)
                                                    Baker, Donelson, Bearman, Caldwell &
                                                    Berkowitz, P.C.
                                                    165 Madison Avenue, Suite 2000
                                                    Memphis, TN 38103
                                                    (901) 526-2000 (Telephone)
                                                    (901) 577-2303 (Facsimile)
                                                    ggarrison@bakerdonelson.com
                                                    nberkowitz@bakerdonelson.com




4820-1922-5520v1
2906954-000007 01/07/2020
Case 2:20-cv-02007-SHM-dkv Document 9 Filed 01/07/20 Page 2 of 2                      PageID 3294



                                                     Russell Bogart (NY #2856078) (motion to
                                                     appear pro hac vice forthcoming)
                                                     Kagen & Caspersen, PLLC
                                                     757 Third Avenue, 20th Floor
                                                     New York, NY 10017
                                                     (212) 880-2045
                                                     (646) 304-7879
                                                     rbogart@kagencaspersen.com

                                                     Attorneys for Plaintiffs American Clothing
                                                     Express, Inc. d/b/a Allure Bridals and Justin
                                                     Alexander, Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2020, a true and correct copy of the foregoing was filed
via the Court’s CM/ECF system. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all counsel of record and by U.S. mail to the following:

         CloudFlare, Inc.
         101 Townsend Street
         San Francisco, CA 94107

                                                      /s/ Nicole D. Berkowitz
                                                      Nicole D. Berkowitz




                                                 2
4820-1922-5520v1
2906954-000007 01/07/2020
